t c memo united_states tax_court consolidated investors group steven g luca tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date richard d panza and robert p ellis for petitioner john m tkacik jr for respondent memorandum findings_of_fact and opinion vasquez judge consolidated investors group the partnership claimed a dollar_figure charitable_contribution_deduction on its form_1065 u s return of partnership income resulting from an alleged bargain sale respondent disallowed the charitable_contribution_deduction because the partnership allegedly failed to substantiate its entitlement to a charitable_contribution_deduction and the alleged bargain sale did not satisfy the statutory requirements in the alternative respondent asserts that if the partnership is entitled to a charitable_contribution_deduction related to the bargain sale the partnership’s apportionment of the adjusted_basis of the property between the sale portion and the contribution portion must be adjusted we conclude the partnership made a bargain sale of the property for the amount it reported we also conclude that an adjustment should be made to the allocation of the adjusted_basis between the sale portion and the charitable_contribution portion of the property the partnership the partnership is an ohio general_partnership located in lorain county ohio it consists of approximately partners and holds land for future development or investment purposes most of the partnership’s investors are from lorain county steven luca is the tax_matters_partner for the partnership in the partnership purchased approximately acres of property consisting of two adjacent parcels along state route in lorain county for investment purposes approximately feet mr luca negotiated on behalf of the partnership with the ohio turnpike commission before the partnership hired an attorney of the larger parcel of the property directly abutted state route at the time the partnership purchased it the property was zoned residential agricultural in the partnership petitioned for a change in the zoning to commercial the lots on both sides of the property were already zoned commercial forty acres of the property including some which abutted state route were rezoned commercial in date ohio turnpike commission the ohio turnpike a 241-mile-long highway traversing the northern part of the state of ohio is a toll road that was constructed in originally the ohio turnpike had interchanges it currently ha sec_31 interchanges at the time of trial joseph disantis was the right-of-way coordinator for the ohio turnpike commission otc a position he had held since in that capacity he bought property for the construction of interchanges along the ohio turnpike the otc began studying the possibility of building an interchange at state route in the late seventies and early eighties among the purposes for constructing an interchange are first to encourage economic development in the area of the the interchange gives vehicles an opportunity to enter or exit the turnpike interchange and second to generate toll revenues through ingress onto and egress from the turnpike on date the otc adopted resolution no titled resolution approving the location design and acquisition of right-of-way for an interchange with state route and the ohio turnpike in the vicinity of milepost in lorain county ohio state route resolution the state route resolution approved the location design and acquisition of a right-of-way for an interchange at state route state route interchange once the otc adopted the state route resolution it began the design phase of the project for various reasons sewer building presence of wetlands and a scenic railway corridor the state route interchange was postponed until i correspondence between the partnership and the otc in respect of acquiring the property the first written correspondence with the partnership about the state route interchange was a letter from the otc dated date that letter stated the otc intended to acquire a right-of-way and purchase real_estate property from the partnership and it would pay the partnership dollar_figure as fair compensation_for the property the letter did not specify what property was to be acquired and offered compensation as follows parcel temporary construction easements improvements damage dollar_figure n a n a there was no compensation provided for damage which might result to the residue of the partnership’s property as a result of the taking in the otc had offered the partnership approximately dollar_figure for this property however the offer was never put in writing the offer in the date letter was based on a date appraisal commissioned by the otc in date approximately acres of the partnership’s property were rezoned commercial between and representatives of the partnership and the otc communicated in person and through telephone calls and letters about the possibility of the otc’s acquiring the partnership’s property mr luca was the representative of the partnership and mr disantis was the representative of the otc in these discussions until an action was filed in court the communications involved determining the property on which the otc sought a right-of-way and filing an action to appropriate the property both mr luca and mr disantis testified as witnesses a determining the location of the right-of-way after a date telephone call the otc sent the partnership a description of the property sought by the otc for the right-of-way for the state route interchange in a date letter the otc stated it needed acres of the partnership’s parcels the property the partnership responded in a letter dated date in that letter the partnership complained about the delay in receiving a response from the otc and about the information the otc had given local media and it stated the partnership was embarrassed by the dollar_figure offer because it was substantially less than the otc had offered the partnership in this letter from the partnership also contained the following statement since our organization has been a strong advocate of the otc and its activities currently we continue to support your activities with caution after a written reminder dated date by the partnership that it still had not received a response to its date letter the otc responded on date the otc did not adjust its offer to reflect the rezoning of acres of the partnership’s property the otc asked how the partnership could be embarrassed by the offer when the partnership did not have an appraisal as to the fair_market_value of the property the otc refused to meet with the partnership until the we assume this number was subsequently adjusted because all appraisals refer to a taking of approximately acres this disparity and or subsequent change is without consequence to the outcome partnership had provided the otc with a written appraiser’s opinion of the fair_market_value of the property on date the partnership requested the otc to provide a copy of its appraisal of the fair_market_value of the property the partnership also stated that it would be pleased to obtain a current appraisal of the property once the otc had made a final_decision as to whether the construction of the state route interchange was going to proceed the letter stated in conclusion our organization consists of various gentlemen of the community that continue to support the activities of the otc on date the otc requested the partnership to either accept or reject its offer of dollar_figure within days this figure was not adjusted to reflect the date change in zoning of acres of the partnership’s property on date the partnership said it could not make a decision and asked for specific additional information the partnership reminded the otc that it had not received a response as of date the otc replied on date but did not provide the specific additional information requested the partnership again asked for the following specific additional information about the project the assistance of the otc in conveying the property the parcel numbers and acreage to be purchased by the otc the placement of stakes currently in the property the documents sent by the otc to all of the partnership’s partners except the tax_matters_partner a copy of the otc appraisal all working drawings legal descriptions and surveys of the referenced property property maps acreage required to preserve the railroad water line easements the acquisition costs to the otc of the railroad and a bridge over state route and any information the otc considered appropriate to assist the partnership in its analysis b attempts to negotiate eventually the otc provided the partnership with the information it had requested to complete its appraisal report the partnership contacted the otc on date and reported it was ready to proceed in discussions related to the project and the value of the property in response the otc requested a counteroffer and supporting documentation the partnership responded that it would be reluctant to present a counteroffer and it wanted to continue negotiations in person the letter stated the partnership’s intention to complete the transaction within a 30-day period in a fair and orderly manner for the benefit of all parties concerned and that it was prepared to proceed in good-faith negotiations during a telephone call on date the partnership informed the otc that its appraisal report on the property suggested a fair_market_value of approximately dollar_figure including damages the partnership informed the otc that it would consider all reasonable offers and would consider a contribution sale of the property to the otc in written correspondence dated date the partnership reminded the otc that it desired to meet and negotiate with the otc the partnership wrote that it would consider a contribution sale of the defined property to the otc and stated since approximately our organization has been a strong advocate of the otc and its activities the partnership was willing to accept a minimal amount in cash as long as the partnership was receiving fair_market_value for the property in the form of cash and contribution the partnership wanted to push the project along because it felt the interchange would benefit lorain county in a date letter the otc treated this as an initial demand and reminded the partnership of its date appraisal report determining that the property was worth dollar_figure the otc did not present a different figure for the partnership to consider the partnership responded in a letter dated date that the dollar_figure appraisal report determination was not a demand and it would be unable to provide the otc with a demand for the property until it was able to meet with the otc the partnership reminded the otc that it would consider all reasonable offers and that it would consider a contribution sale of the defined property to the otc the letter ended with the following kindly correct your records no demands have been made in a date letter after the partnership had been unsuccessful in getting a meeting with the otc the partnership informed the otc that it planned to go forward with the development and or sale of the property on august and the partnership met with staff members of the otc including otc general counsel thomas amato the partnership presented the results of its appraisal report and an amount for the sale of the property that was less than the appraisal report’s fair_market_value of dollar_figure there was no dollar amount presented for the partnership’s consideration other than the otc’s initial offer of dollar_figure in date the otc had the partnership’s property appraised at dollar_figure the partnership was unaware of this appraisal until date after negotiations failed the partnership contacted the otc on date to withdraw its offer to sell the property for less than dollar_figure the partnership expressed frustration with the costly and time-consuming process and the otc’s followthrough the partnership further suggested that if the otc wanted to acquire its property it initiate such action as necessary to acquire it through appropriation c appropriation action on date the otc passed a resolution declaring the necessity of appropriating property and directing the proceedings to effect such appropriation be begun and prosecuted the resolution stated the otc had negotiated for a reasonable_time for the purchase but was unable to enter into an agreement the otc had complied with the relevant provisions of the ohio revised code and the property was necessary for the construction of an interchange before the otc may bring an appropriation action it is required to enter into good-faith negotiations with the property owner and offer to pay the property owner fair_market_value the otc filed a complaint for appropriation for public road project quick take eminent_domain on date in the court of common pleas in lorain county ohio the otc requested a jury the otc deposited dollar_figure with the court and identified this amount as the fair_market_value of the property although the otc had obtained an appraisal report which determined the fair_market_value of the partnership’s property was dollar_figure as of date the otc had not offered the partnership any amount other than dollar_figure on date the partnership’s counsel wrote to the otc and posed three questions pertaining to the involvement of the ohio department of transportation the type of the interchange and the construction of the ramp the information was needed for purposes of completing the partnership’s second appraisal report on date the partnership’s counsel wrote to the outside counsel of the otc regarding the documents produced and forwarded to the partnership the partnership had received an updated version of the otc’s appraisal report and the updated appraisal report determined the fair_market_value of the property to be dollar_figure instead of dollar_figure the otc’s certificate of appraisal which stated the fair_market_value of the property to be dollar_figure was dated date unbeknownst to the partnership the otc’s appraisal report had been updated on date approximately months before the otc filed its quick take action on date the partnership alleged the otc had used a statutorily obsolete appraisal report in violation of ohio state law the partnership further alleged the otc had violated ohio state law because of its knowledge that an application_for rezoning was pending when it relied on the initial appraisal report date and the rezoning that occurred in date constituted a substantial change requiring a new appraisal report finally the partnership alleged the otc had committed fraud upon the court by depositing only dollar_figure as the determined fair_market_value when the otc had an appraisal report estimating the fair_market_value of the property to be dollar_figure on date the otc agreed to pay the partnership an additional dollar_figure within the week the otc claimed it had made a clerical_error and that was why it had not deposited the correct amount before filing the appropriation action date the otc had not offered to pay the partnership the updated fair_market_value of dollar_figure for the property the partnership and the otc entered into a settlement agreement on date the otc agreed to pay the partnership dollar_figure in addition to the dollar_figure already offered for the property in addition the settlement agreement acknowledged and recognized that the partnership would file a form_8283 noncash charitable_contributions with its return to indicate that the partnership had made a charitable_contribution to the otc as a result of the settlement of the litigation the otc agreed that it would execute part iv of section b of form_8283 entitled donee acknowledgment the partnership filed a form_8283 with its form_1065 for the partnership listed dollar_figure as the fair_market_value of the appraised land as of date the partnership’s appraiser richard masters signed part iii declaration of the appraiser and the otc signed part iv donee acknowledgment of section b ii fair_market_value appraisals of the property transferred the partnership’s larger parcel of property which directly abuts state route is approximately acres and located in amherst township ohio approximately acres are zoned commercial since rezoning in date and the remaining acres are zoned agricultural residential the otc taking had three components actual taking of approximately acres of property restriction of access to state route from the property along approximately acre by construction of a fence and temporary easements on approximately acre during construction of the interchange four appraisal reports on the partnership’s property were received into evidence and three6 were admitted as expert reports the following table lists the basic differences among the three expert reports the total number of acres owned by the partnership zoned commercial and zoned residential varied in each appraisal we state the respective acres used by each appraiser for purposes of explaining the determined fair_market_value we accept the allocation of acreage from richard masters’ appraisal approximately feet of the partnership’s property was accessible to and from state route since the otc taking approximately feet of the partnership’s property is accessible to and from state route this resulted in a loss of feet of exposure and access to state route appraisal reports by richard masters jay arthur berk iii and richard racek were admitted as expert reports the appraisal report by wesley baker was admitted as evidence for background purposes only date masters commissioned the partnership by berk racek the partnership respondent fair market dollar_figure value of taking dollar_figure dollar_figure fair market big_number big_number value per without frontage acre of big_number commercial with frontage property big_number fair market big_number value per acre of residential property big_number big_number trees damage big_number -- -- big_number big_number big_number temporary big_number damage big_number big_number all three experts appraised the property subject_to the otc taking by using the sales comparison approach this utilization approach recognizes the similarities and dissimilarities between the subject property and similar real_property recently sold and makes appropriate adjustments relative to the subject property in estimating its indicated value each appraiser used the sale price per acre as the unit of comparison a masters’ appraisal richard d masters has been designated an mai-sra-asa by the appraisal institute he issued an appraisal report for the partnership on date based on a date inspection he determined the fair_market_value of the otc taking to be dollar_figure as of date he signed the partnership’s form_8283 mr masters determined the highest_and_best_use of the partnership’s property was commercial and residential development the highest and best commercial development would be to create commercial lots facing state route build a service road with at least two lanes and develop the remaining commercial property the highest_and_best_use of the residential property would be residential development mr masters valued the partnership’s property in three parts because of its large size and to account for zoning differences first mr masters valued the partnership’s commercial property with frontage on abutting state route because it would bring in the highest dollar from a buyer or buyers then he valued the remaining commercial property lastly he valued all of the residential property as a whole commercial property with state route frontage mr masters determined the partnership had approximately acres of commercial property with state route frontage he used four properties from recent sales as comparable properties two of the comparable properties were on state route and the other two were on main thoroughfares in weighing the properties as comparables he considered the time that had passed since the sales financing terms size location land size easements topography utilities zoning and composite the range of price per acre that the comparable properties sold for was dollar_figure to dollar_figure after he made adjustments for location land size and composite the range of the sale prices per acre was dollar_figure to dollar_figure the comparable_property on state route in amherst township the partnership’s property is in amherst township sold for dollar_figure per acre in date and mr masters placed the most weight on this property because of its proximity to the partnership’s property mr masters determined the partnership’s commercial property with state route frontage was worth dollar_figure per acre no commercial property with state route frontage was permanently taken from the partnership however as a result of the otc’s taking access to state route some of the commercial property became restricted a local zoning ordinance requires commercial lots to have feet of frontage the otc taking reduced the frontage along state route from feet to feet by construction of a fence between the partnership’s property and state route accordingly the otc taking reduced the maximum number of commercial lots with state route frontage from four to two mr masters determined that two commercial lots with sufficient frontage would occupy acres and be worth dollar_figure per acre accordingly the acres that had been worth dollar_figure per acre before the otc taking were no longer worth that amount because there was no access to state route and or there was insufficient frontage for a commercial lot in amherst township mr masters determined these acres were properly valued with the remaining commercial property without state route frontage after the otc taking additionally mr masters determined a temporary easement on acre of the partnership’s commercial property with state route frontage had a value of dollar_figure and included this amount in valuing the otc takingdollar_figure frontage of feet would produce four potential commercial lots with feet of frontage each divided by equal sec_4 frontage of feet would produce only two commercial lots divided by equal sec_2 acres le sec_4 acres acre times dollar_figure per acre times percent time sec_2 years equals dollar_figure the temporary damage to commercial property with state route frontage dollar_figure plus temporary damage to residential property dollar_figure equals dollar_figure which mr masters rounded to dollar_figure commercial property without state route frontage mr masters determined the partnership had commercial acres without state route frontage before the otc taking mr masters used five sales of comparable properties which ranged in price per acre from dollar_figure to dollar_figure in weighing the properties as comparable to the partnership’s property he considered and made adjustments for the time that had passed since each sale financing terms size location land size easements topography utilities zoning and composite the adjusted range of prices per acre for the comparable properties was between dollar_figure and dollar_figure the median_price was dollar_figure and the mean was dollar_figure mr masters established a pre-taking value of dollar_figure per acre for the partnership’s commercial property without frontage mr masters determined that before the taking the partnership’s commercial property without frontage was worth dollar_figure mr masters determined approximately acres of the partnership’s commercial property without state route frontage was taken in the otc taking mr masters valued the loss of this commercial property at dollar_figure using his determined value of dollar_figure per acre mr masters then determined a post-taking value of dollar_figure per acre for commercial property without frontage using a new acres times dollar_figure equals dollar_figure set of sales of comparable properties mr masters believed determining a post-taking value per acre of the partnership’s commercial property without frontage was appropriate because he concluded a major problem with access to commercial land would occur after the otc taking he concluded that a possible solution would be the construction of a two-or-more-lane access service drive to the remaining site area providing commercial access for future development mr masters determined the partnership’s remaining commercial acres without state route access were worth dollar_figure residential property mr masters determined the partnership had approximately residential acres before the taking mr masters used five sales of comparable properties in which the sale prices per acre ranged from dollar_figure to dollar_figure in weighing the comparable properties he considered the time that had passed since each sale financing terms size location land size easements before the taking the partnership had acres the otc took acres from the partnership and then mr masters reclassified acres of commercial property with frontage to commercial property without frontage minus plu sec_4 equal sec_35 the discrepancy between and acres appears to be the result of rounding and this discrepancy has no effect as to the outcome of the case acres times dollar_figure per acre equals dollar_figure mr masters rounded this to the nearest thousand topography utilities zoning and composite as adjusted by mr masters to reflect the location land size and composite the adjusted sale prices per acre ranged from dollar_figure to dollar_figure the median_price was dollar_figure per acre and the mean price was dollar_figure per acre mr masters placed greater weight on properties closer and more similar in size to the partnership’s property mr masters determined a value of dollar_figure per acre for the residential land and the partnership’s residential property was worth dollar_figure before the otc taking mr masters determined the otc took approximately residential acres and this land was worth dollar_figure mr masters’ post-taking value per residential acre was the same as his pre-taking value per residential acre accordingly mr masters determined the value of the partnership’s remaining acres of residential property to be dollar_figure after the takingdollar_figure times dollar_figure is dollar_figure rounded down to dollar_figure acres time dollar_figure equals dollar_figure residential acres before the taking le sec_5 acres taken equals acres acres times dollar_figure equals dollar_figure in addition mr masters determined the temporary easement on acre of residential property for years was worth dollar_figure further mr masters valued the trees on property taken by the otc to be worth dollar_figure using a count of the number of trees the type and the average diameter taking and damages on the basis of his calculations mr masters determined the pre-taking value of the partnership’s property to be dollar_figure he determined the post-taking value of the partnership’s property to be dollar_figure accordingly the dollar_figure difference was composed of a total taking of dollar_figure and damages of dollar_figure acre times dollar_figure per acre times percent time sec_2 years equals dollar_figure rounded sum of commercial acres with frontage times dollar_figure commercial acres without frontage times dollar_figure residential acres times dollar_figure plus dollar_figure trees rounded sum of commercial acres with frontage times dollar_figure commercial acres without frontage times dollar_figure residential acres times dollar_figure rounded sum of commercial acres without frontage times dollar_figure residential acres times dollar_figure trees worth dollar_figure temporary 2-year easement on commercial acre with frontage worth dollar_figure temporary 2-year easement on residential acre worth dollar_figure dollar_figure less dollar_figure b berk appraisal jay arthur berk iii holds a senior residential appraiser designation and is certified by the state of ohio as a general appraiser he issued an appraisal report for the partnership on date that was based on march and date inspections his appraisal report determined the value of the otc taking to be dollar_figure on date mr berk determined the general area of the partnership’s property is in the direct path of commercial outgrowth from amherst ohio and the completion of a sewer project together with good access to employment centers makes the partnership’s property prime for development he determined the highest_and_best_use of the property would be to split commercial lots from the state route frontage and to develop the residential land in phases mr berk valued the partnership’s property in two parts commercial and residential to account for the different zoning he used the sales comparison approach and determined two possible values for the otc taking one value reflected the position that all of the partnership’s property would be affected by the taking the other value reflected the position that not all of the partnership’s property would be affected by the taking mr berk did not express a view on which value was more persuasive rather he stated that the arguments for the one value were as reasonable as those for the other mr berk did not explain his methodology in determining which acres would be affected by the taking mr berk’s determined acreage differed slightly from those of the other appraisals he determined the partnership’s property was dollar_figure acres before the otc taking dollar_figure acres of commercial property and dollar_figure acres of residential property mr berk determined the net taking wa sec_12 acres dollar_figure acres of commercial property and dollar_figure acres of residential property dollar_figure after the taking the partnership was left with acres of commercial property and dollar_figure acres of residential property commercial property mr berk used two sales of comparable properties to determine the per-acre value of the partnership’s dollar_figure acres of commercial property those properties were sold for dollar_figure per acre and dollar_figure per acre in weighing the comparable properties he considered the conditions of each sale ie arm’s length the time that had passed since the sale the location and the demolition costs mr berk made adjustments to sale prices of the comparable properties to take into account differences in demolition costs and location and he calculated adjusted prices per acre of dollar_figure and dollar_figure on the basis of these two sales and the current market activity in the area of dollar_figure plus dollar_figure equals dollar_figure and not the partnership’s property mr berk determined the partnership’s commercial property was worth dollar_figure per acre and calculated a total value of dollar_figure to determine the value of the otc taking mr berk first determined the price per acre the partnership’s affected commercial property would be worth after the otc taking of dollar_figure commercial acres mr berk used three comparable properties which sold for dollar_figure per acre dollar_figure per acre and dollar_figure per acre after he made adjustments to the sale prices to account for location and sewer the adjusted prices per acre were dollar_figure dollar_figure and dollar_figure in determining the value of the partnership’s affected commercial property mr berk noted that the first comparable_property prices per acre of dollar_figure unadjusted and dollar_figure adjusted had many of the same characteristics as the partnership’s commercial property accordingly mr berk determined the partnership’s affected commercial property was worth dollar_figure per acre instead of placing a single value on the partnership’s commercial property after the otc taking mr berk determined two potential values the first value was based on the conclusion that all of the partnership’s commercial property was affected by the otc taking and accordingly the commercial acre sec_24 dollar_figure acres times dollar_figure equals dollar_figure remaining were worth dollar_figure after the otc taking the second value was based on the conclusion that only a portion of the partnership’s commercial property was affected by the otc taking accordingly only the affected portion of the partnership’s commercial property was valued at the reduced price per acre and the remaining unaffected commercial property was valued at the higher pre-otc taking price per acre citing an unidentified drawing as authority mr berk determined dollar_figure commercial acres were affected and this left dollar_figure commercial acres not affected by the otc taking accordingly mr berk determined that after the otc taking the partnership’s commercial property under the second scenario was worth dollar_figure in the first scenario the value of the commercial property taken is dollar_figure and in the second scenario the value of the commercial property taken is dollar_figure residential property mr berk used three sales of comparable properties to determine the per-acre value of the partnership’s dollar_figure acres of residential property the comparable properties were sold for acres times dollar_figure equals dollar_figure dollar_figure acres times dollar_figure plus dollar_figure acres times dollar_figure dollar_figure less dollar_figure equals dollar_figure dollar_figure less dollar_figure equals dollar_figure dollar_figure per acre dollar_figure per acre and dollar_figure per acre in weighing the comparable properties mr berk considered the conditions of each sale ie arm’s length the time that had passed since the sale the location the demolition costs and the site development mr berk made adjustments to the sale prices of the properties to take into account demolition costs and development costs associated with sales of the comparable properties and calculated adjusted prices per acre of dollar_figure dollar_figure and dollar_figure on the basis of these sales mr berk determined the partnership’s residential property was worth dollar_figure per acre and calculated its total value to be dollar_figure to determine the value of the otc taking mr berk determined the price per acre the partnership’s affected residential property would be worth after the taking of dollar_figure residential acres mr berk used one sale of a comparable_property abutting a state route for dollar_figure per acre he did not make any adjustments to the sale price mr berk determined that the partnership’s affected residential property was worth dollar_figure per acre again instead of placing a single value on the partnership’s residential property after the otc taking mr berk determined two potential values the first value was based on dollar_figure acres times dollar_figure equals dollar_figure the conclusion that all of the partnership’s residential property was affected by the otc taking and accordingly the dollar_figure acres remaining were worth dollar_figure on the basis of the affected value per acre of dollar_figure the second value was based on the conclusion that only a portion of the partnership’s residential property was valued at the reduced price per acre and the remaining unaffected residential property was valued at the higher price per acre again citing an unidentified drawing as authority mr berk determined dollar_figure residential acres were affected and this left dollar_figure residential acres not affected by the otc taking accordingly mr berk determined the value of the partnership’s residential property after the otc taking under the second scenario was dollar_figure in the first scenario the value of residential property taken is dollar_figure and in the second scenario the value of residential property taken is dollar_figure c racek appraisal richard g racek has received the m a i designation from the appraisal institute he issued an appraisal report on dollar_figure acres times dollar_figure equals dollar_figure mr berk appears to have rounded this number down to dollar_figure dollar_figure less dollar_figure equals dollar_figure dollar_figure less dollar_figure equals dollar_figure date and determined the fair_market_value of the otc taking was dollar_figure mr racek concluded the highest_and_best_use of the partnership’s commercial property is development for commercial or retail purposes he concluded the highest_and_best_use of the partnership’s residential property is development for residential or agricultural use until there is sufficient demand for a residential subdivision we refer to the property as residential mr racek used the sales comparison method to separately determine the fair market values of the partnership’s commercial and residential property mr racek determined before the otc taking the partnership’s property was dollar_figure acres acres zoned commercial and dollar_figure acres zoned residential he determined that the partnership lost acres of property in the otc taking commercial acres and residential acres commercial property mr racek used four sales of comparable properties to determine a price per acre for the partnership’s commercial property the range in prices per acre for the sales of comparable properties was from dollar_figure to dollar_figure mr racek did not list the factors he considered in conducting his sales comparison analysis of the properties and made undisclosed plus and minus adjustments to the sale prices of the comparable properties to reflect location time inflation land size difference and commercial exposure after making these adjustments he determined the partnership’s commercial property was worth dollar_figure per acre and the acres the partnership owned were worth dollar_figure using this value per acre he determined the partnership lost dollar_figure of commercial property mr racek determined the otc taking would not have a meaningful effect on the commercial property still owned by the partnership after the otc taking particularly since the commercial property was then vacant he determined there would be no meaningful effect on the commercial residue however to value the commercial property remaining after the otc taking mr racek determined a post-taking value per commercial acre of dollar_figure the post-taking value reflects a discount of percent a subjective number mr racek determined on the basis of his experience accordingly he determined the value of the partnership’s remaining commercial acres after the otc taking was dollar_figure dollar_figure time sec_48 equals dollar_figure dollar_figure times equals dollar_figure dollar_figure time sec_41 equals dollar_figure residential property mr racek used four sales of comparable properties to determine a price per acre for the partnership’s residential property the range in prices per acre for the sales of comparable properties was from dollar_figure to dollar_figure mr racek did not list the factors he considered in conducting his sales comparison analysis and made undisclosed plus and minus adjustments to the sale prices of the comparable properties to reflect land size difference and time since sale after making these adjustments he determined the partnership’s residential property was worth dollar_figure per acre and the dollar_figure acres the partnership owned were worth dollar_figure using this value per acre he determined the value of residential property the partnership lost in the otc taking was dollar_figure mr racek determined the otc taking would not have a meaningful effect on the residential land still owned by the partnership after the otc taking he determined the post-taking value per acre of the residential property did not differ from the pre-taking value per acre accordingly he determined the dollar_figure times dollar_figure equals dollar_figure dollar_figure time sec_5 equals dollar_figure value of the partnership’s remaining dollar_figure residential acres was dollar_figure damage according to mr racek the difference between the value of the partnership’s property before the taking dollar_figure and after the taking dollar_figure is dollar_figure of this amount dollar_figure resulted from the value of the property actually taken as determined by mr racek after subtracting dollar_figure for value of p r o mr racek determined the permanent damage to the residue of the partnership’s property resulting from the otc taking to be dollar_figure additionally mr racek determined the temporary damage to the residue to be dollar_figure for months commercial acre and residential acre would be taken for construction by the otc he determined the value of this taking by multiplying the acreage taken times the post-taking value per acre times percent and placed a value of dollar_figure on the temporary commercial taking and dollar_figure on the temporary residential taking after adding the value of property taken dollar_figure p r o dollar_figure permanent damage to the residue dollar_figure and temporary dollar_figure times dollar_figure equals dollar_figure dollar_figure times commercial acres plus dollar_figure time sec_5 residential acres equals dollar_figure dollar_figure less dollar_figure less dollar_figure equals dollar_figure damage dollar_figure mr racek determined the value of the otc taking was dollar_figure d baker appraisal wesley baker performed an appraisal of the property on the basis of inspections occurring on date date date and date he appraised the taken property at dollar_figure neither side puts any special emphasis on this report and neither do we iii the partnership’s apportionment of the property’s adjusted_basis on its form_8283 the partnership identified dollar_figure as its adjusted_basis in the property transferred to the otc accordingly the partnership reported a capital_gain of dollar_figure on its form_1065 respondent asserts that the partnership must apportion the adjusted_basis of the property pro_rata between the sale transfer portion and the charitable_contribution portion as a result of this pro_rata apportionment respondent asserts that the partnership must report an additional capital_gain of dollar_figure for total capital_gain of dollar_figure from the transaction amount received dollar_figure less adjusted_basis dollar_figure amount received of dollar_figure less dollar_figure alleged adjusted_basis allocated pro_rata to the sale transfer portion continued resulting from a decrease of the adjusted_basis attributable to the sale transfer portion of the transferdollar_figure opinion the partnership has not claimed that it satisfied the requirements of sec_7491 a to shift the burden_of_proof to respondent with regard to any factual issue deductions are a matter of legislative grace and the taxpayer has the burden of showing entitlement to any deduction claimed 292_us_435 sec_170 generally allows a taxpayer a deduction for any charitable_contribution as defined in sec_170 made during the taxable_year sec_170 defines the term charitable_contribution as a contribution or gift to or for continued based on the partnership’s claimed adjusted_basis of dollar_figure times dollar_figure over dollar_figure the pro_rata amount allocated to the charitable_contribution portion of the transfer is dollar_figure it was calculated by multiplying the ratio of the charitable_contribution dollar_figure to the fair_market_value dollar_figure times the total adjusted_basis of the property dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedures the use of certain specified organizations respondent does not dispute that the otc was a qualified recipient pursuant to sec_170 if a charitable_contribution is made in property other than money the amount of the taxpayer’s contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs a charitable_contribution is deductible only if verified under regulations prescribed by the secretary sec_170 including certain substantiation requirements provided in sec_1_170a-13 income_tax regs a taxpayer may not deduct a payment such as the transfer of property herein as a charitable_contribution if the taxpayer receives a substantial benefit in return 477_us_105 699_f2d_1124 fed cir 449_f2d_413 s rept 83d cong 2d sess if the size of a taxpayer’s payment to a charity is clearly out of proportion to the benefit received the taxpayer may claim a charitable_contribution_deduction equal to the difference between the payment and the market_value of the benefit received in return on the theory that the payment has the dual character of a purchase and a contribution united_states v am bar endowment supra pincite to be deductible a charitable_contribution must be a gift ie a transfer of property without adequate_consideration sec_170 united_states v am bar endowment supra pincite sklar v commissioner tcmemo_2000_118 affd 282_f3d_610 9th cir thus a portion of a payment is deductible as a charitable_contribution under sec_170 if the following two conditions are met first the payment is deductible only if and to the extent it exceeds the market_value of the benefit received second the excess payment must be ‘made with the intention of making a gift ’ united_states v am bar endowment supra pincite quoting revrul_67_246 1967_2_cb_104 sklar v commissioner supra pincite respondent asserts the partnership received an amount equal to the fair_market_value of the taking lacked the requisite donative_intent when it transferred the land to the otc and failed to satisfy the substantiation requirements of sec_1_170a-13 income_tax regs alternatively respondent asserts if the fair_market_value of the taking exceeded the money received then the partnership failed to make the requisite pro_rata apportionment of adjusted_basis to the sale portion of the transaction we conclude the fair_market_value of the property transferred to the otc exceeded the amount the partnership received the partnership did have donative_intent when it transferred the property to the otc the partnership substantially complied with the substantiation requirements of sec_1_170a-13 income_tax regs and the partnership is required to make a pro_rata apportionment of its adjusted_basis i value of the property transferred the partnership bears the burden of proving that the fair_market_value of the transferred property exceeds the value determined by respondent see rule a 290_us_111 88_tc_38 44_tc_801 the parties rely on expert testimony to value the partnership’s land taken by the otc we evaluate expert opinion in the light of all the evidence in the record and may accept or reject the expert testimony in whole or in part according to our own judgment see 304_us_282 112_tc_26 the persuasiveness of an expert’s opinion depends largely upon the disclosed facts on which it is based 110_tc_530 we may be selective in our use of any part of an expert’s opinion see id fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts sec_1_170a-1 income_tax regs the fair_market_value of property reflects the highest_and_best_use of the property on the relevant valuation_date 87_tc_389 any realistically available special use of property due to its adaptability to a particular business is an element that must be considered in determining the fair_market_value thereof 267_us_341 stanley works v commissioner supra the fair_market_value of property is not affected by whether the owner actually has put the property to its highest_and_best_use the realistic objective potential uses for property control the valuation thereof stanley works v commissioner supra the partnership presented testimony of two expert witnesses richard d masters and jay arthur berk iii respondent presented testimony of one expert witness richard g racek the significant differences between the partnership’s experts and respondent’s expert can be found in the following factors the appraisal of property zoned for commercial use the appraisal of property zoned for residential use and the damage calculations see table supra p we will attempt to reconcile these differences in reaching our determination as to the fair_market_value of the property a appraisal of the property application of the sales comparison approach each appraisal report used the comparable sales_method to determine a fair_market_value per acre of the partnership’s property the comparable sales_method involves gathering information on sales of property similar to the subject property then making adjustments for various differences between the comparables and the property being appraised 88_tc_1197 ndollar_figure mr masters determined two prices per acre for the partnership’s commercial property commercial property with frontage along state route and commercial property without frontage along state route mr berk and mr racek did not separately value the commercial property with and without state route frontage rather each determined a value per acre of the commercial property as a whole respondent asserts that by separately valuing the commercial acres with state route frontage mr masters has improperly determined the fair_market_value using the subdivision development method the subdivision development method determines the value of undeveloped land by treating the land as if it were subdivided developed and sold glick v commissioner tcmemo_1997_65 from the proceeds of the sale development costs are then subtracted id finally the expected net_proceeds are discounted over the estimated period required for market absorption of the developed lots in order to determine the amount a developer would pay for the undeveloped property ie the property’s fair_market_value branch v commissioner tcmemo_1987_321 respondent’s assertion is based on a misunderstanding of the subdivision development method although mr masters does refer to the loss of commercial lots with state route frontage this is not a subdivision rather because of minimum frontage restrictions on commercial lots in order to accurately value the otc taking it was reasonable for mr masters to determine the number of commercial lots with state route frontage before and after the taking mr masters’ valuation is not based on the assumption that the lots have been developed and sold rather the value per acre is simply a reflection of the location of the property it is not necessary for mr masters to subtract any development costs from his determined value of the commercial property with state route frontage because he did not include development in his determination by separately valuing the commercial property with state route frontage and without state route frontage mr masters has more accurately applied the sales comparison method to the partnership’s commercial property respondent’s own expert stated that commercial acres bordering a freeway are worth more than the commercial acres not bordering a freeway accordingly it was proper to separately value the commercial property with state route frontage and the commercial property without state route frontage and use a separate set of sales of comparable properties to determine the fair market values price per acre for commercial zoned property with state route frontage we are satisfied with the comparable properties mr masters used to determine a price per acre for the partnership’s commercial property with state route frontage in particular we find the sale of property on state route in amherst township for dollar_figure per acre in date especially relevant to valuing the partnership’s commercial property with state route frontage mr masters did not make any adjustments to the sale price per acre of this comparable_property and gave it greater weight in determining the value of the partnership’s commercial property with state route frontage to be dollar_figure per acre we agree with mr masters that the partnership’s commercial property with state route frontage was worth dollar_figure per acre we also agree with mr masters’ reclassification of approximately acres of the partnership’s commercial property although no actual acreage of commercial property with state route frontage was taken access to state route from part of the property became restricted because of the building of a fence and some of the partnership’s property lost the attribute which justified a separate valuation using local minimum frontage requirements mr masters concluded the fence reduced the number of potential commercial lots from four to two and he reclassified acres as commercial property without state route frontage this was proper and values the commercial development opportunity that was foreclosed as a result of the otc taking price per acre for residual commercial zoned property pre-taking mr masters determined a pre-taking value of dollar_figure per commercial acre without state route frontage residual commercial property mr berk determined a pre-taking value of dollar_figure per commercial acre and mr racek determined a pre- taking value of dollar_figure per acre we place greater weight on the sales comparison analysis conducted by mr masters mr masters’ analysis is more thorough he considered more factors which could potentially warrant an adjustment to the sale price of a comparable_property he included more sales of comparable properties in his analysis and he explained and disclosed the adjustments he made to the sale prices of properties and the weight he awarded to particular sales he used five sales of comparable properties in his analysis and considered factors for adjustment although mr berk explained his adjustments to the comparable properties’ sale prices and disclosed the amounts of those adjustments he used sales of only two properties in his comparables analysis mr racek used nearly as many sales of comparable properties four as mr masters but he did not explain the adjustments he made to the sale prices or even disclose the amounts of the adjustments mr racek simply stated a plus or minus adjustment was necessary to a particular sale without stating the amount further we place greater weight on mr masters’ analysis because the sales of comparable properties on which he relied were specifically tailored to valuing the residual commercial property both comparable properties used by mr berk were along state routes and he determined a much higher price per acre it appears that he did so because he did not separately value the portion of the partnership’s commercial property with state route frontage accordingly we accept mr masters’ determination that the partnership’s residual commercial property was worth dollar_figure per acre price per acre for residential zoned property pre-taking mr masters determined a pre-taking value of dollar_figure per residential acre mr berk determined a pre-taking value of dollar_figure per residential acre and mr racek determined a pre- taking and post-taking value of dollar_figure per residential acre we note that the determined values are much closer in value to one another than are the commercial values determined by these experts we place greater weight on the comparables analysis conducted by mr masters for reasons similar to those mentioned above we find mr masters’ analysis to be the most thorough because he considered the most factors which could potentially warrant an adjustment to the sale price of a comparable_property he included the most sales of comparable properties in his analysis and he explained and disclosed the adjustments he made to the sale prices of comparable properties and the weight awarded to particular sales although mr berk included more sales of comparable properties in his commercial analysis three than in his residential value analysis he did not consider as many factors as mr masters did in making adjustments to the sale prices mr racek included four sales of comparable properties in his residential value analysis but disclosed only the factors which called for him to make adjustments to the sale prices of the properties and did not disclose the amounts of the plus and minus adjustments he made we accept mr masters’ determination that the partnership’s residential property was worth dollar_figure per acre commercial post-taking value per acre each appraiser determined that the value of the partnership’s remaining commercial property decreased after the otc taking mr masters determined the per-acre value fell from dollar_figure to dollar_figure mr berk determined the per-acre value fell from dollar_figure to dollar_figure affected and mr racek determined the per-acre value fell from dollar_figure to dollar_figure mr masters and mr berk used a sales comparison analysis to determine the post- taking price per acre and mr racek did not instead mr racek reduced the pre-taking value per commercial acre by percent for the reasons stated above we find mr masters’ sales comparison analysis to be more comprehensive in factors and number of sales considered than mr berk’s sales comparison accordingly we accept mr masters’ post-taking value per commercial acre of dollar_figure residential post-taking value per acre mr masters determined that the per-acre value of the partnership’s residential property did not decrease after the otc taking on the basis of his sales comparison analysis of five sales of comparable properties mr berk determined that the value of the partnership’s remaining residential property decreased after the otc taking he concluded the partnership’s remaining residential property fell in per-acre value from dollar_figure to dollar_figure after the otc taking mr berk determined on the basis of a comparison to the sale of one comparable_property mr racek determined there was no change in per-acre value because the residential acreage is unaffected by the taking for the reasons stated above we find mr masters’ sales comparison to be more comprehensive in factors and number of sales considered than mr berk’s sales comparison accordingly we accept mr masters’ post-taking value per residential acre of dollar_figure damages mr masters determined that as a result of the otc taking the partnership suffered damages of dollar_figure he determined this by first calculating the difference between his estimated values of the partnership’s property before and after the otc taking then subtracting from the difference his estimated value of the land taken to determine the value of the land taken he multiplied his estimated per-acre price by the number of acres taken for each respective type of property ie commercial and residential mr berk determined damages of dollar_figure he determined this in a calculation similar to mr masters’ first by calculating the difference between his estimated values of the partnership’s property before and after the otc taking and then subtracting from the difference his estimated value of the land taken mr racek determined damages of dollar_figure he determined this in a calculation similar to mr masters’ first by calculating the difference between his estimated values of the partnership’s property before and after the otc taking and then subtracting from the difference his estimated value of the land taken using the values of the partnership’s land as determined by mr masters we determine that the partnership suffered approximately dollar_figure in damages as a result of the taking the amount of damage the partnership suffered is from the reclassification of acres of commercial property and loss in value of the commercial property without frontage after the taking approximately acres of commercial property with frontage were reclassified to commercial property without frontage and this resulted in a dollar_figure decrease in value per acre for these acres we find this reclassification was appropriate and resulted in approximately dollar_figure of damage additionally after the taking the value of the partnership’s commercial property without frontage decreased dollar_figure per acre the partnership started with acres of commercial property without frontage the otc took acres and acres were added as a result of their reclassification as commercial property without frontage the partnership was left with acres of commercial property without frontage after the taking accordingly the decrease in value of these acres resulted in damages of dollar_figure the sum of these two sources of damages is dollar_figure and we determine the partnership suffered damage as a result of the taking in that amount reconciliation of amounts we accept mr masters’ determinations of the per-acre fair market values of the partnership’s property before and after the taking the otc took acres of commercial property without frontage worth dollar_figure per acre acres of residential property worth dollar_figure per acre and timber and temporary easements worth dollar_figure the value of the taken acres timber and easements is approximately dollar_figure when added to the damage of dollar_figure we determine the value of the property taken by the otc to be dollar_figure the value taken exceeded the dollar_figure of compensation paid to the partnership by dollar_figure ii charitable intent of the partnership as used in sec_170 the term charitable_contribution is synonymous with the word gift 36_tc_896 affd 309_f2d_373 9th cir a gift is generally defined as a voluntary transfer of property by the owner to another without consideration id a gift is the expression of a detached and disinterested generosity 351_us_243 it is motivated by affection respect admiration charity or like impulses 343_us_711 we note this amount is higher than the amount the partnership claimed for a charitable_contribution_deduction it is not compelled by the constraining force of any moral or legal duty 302_us_34 we heard three witnesses testify as to the charitable intent of the partnership in negotiating the transfer of the property to the otc steven luca testified on behalf of the partnership and joseph disantis and noel tsevodos testified on behalf of respondent at the time of trial ms tsevodos was the general counsel of the otc as a trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe see 786_f2d_1382 9th cir affg in part and remanding on another issue tcmemo_1984_197 nell v commissioner tcmemo_1986_246 at trial we had the opportunity to evaluate mr luca’s mr disantis’ and ms tsevodos’ veracity and to observe their demeanor we found mr luca to be a credible witness his testimony was straightforward and consistent with other evidence mr luca credibly testified that it was the intention of the partnership to make a part gift and part sale and the reason the partnership suggested an appropriation action was to ensure that the full fair_market_value of the property was recognized in the combination of the gift and sale we have given great weight to his testimony in determining that the partnership transferred the property with donative_intent we did not find mr disantis and ms tsevdos to be credible witnesses mr disantis was evasive in his responses ms tsevdos was argumentative in her responses neither was able to credibly explain why the otc did not offer to pay the partnership fair_market_value for the property when it was required to do so to engage in good_faith negotiations further neither was able to credibly explain why the otc did not deposit the fair_market_value of the property as required by state law we give little weight to their testimony that the partnership lacked donative_intent in transferring the property the testimony of mr luca and the partnership’s correspondence in negotiating the transfer of the property to the otc persuades us that the partnership made a gift to the otc the written correspondence between the partnership and the otc demonstrates the partnership’s commitment to supporting the otc in its pursuits as a government_entity and illustrates a pattern of offering a portion of the property as a gift to the otc on date the partnership informed the otc orally and in writing that the partnership was interested in a part-gift part- sale transfer of the property to the otc again on date the partnership reminded the otc about its offer to transfer the property in a part-gift part-sale transaction and on july and date the partnership reminded the otc that it supported the otc’s activities although respondent asserts the filing of the quick take action negates donative_intent on the part of the partnership the circumstances of the partnership’s negotiations with the otc do not support respondent’s assertion we find the otc failed to negotiate in good_faith when it did not offer to pay the partnership full fair_market_value we find the partnership suggested the otc file a quick take action as a last attempt to prompt good-faith negotiations on the part of the otc and to have the full fair_market_value of the property recognized in a part- gift part-sale transaction this intention ie to have the full fair_market_value recognized by the otc does not negate the donative_intent of the partnership because the partnership always intended a part-gift part-sale transaction the otc failed to acknowledge the fair_market_value of the property to the partnership and prompted years of protracted negotiations not conducted in good_faith by the otc after the otc had orally offered to pay the partnership dollar_figure for the property in in the otc sent the partnership an offer of dollar_figure for the property after part of the property was rezoned commercial the otc did not disclose the new appraisal or increase the amount it was offering to pay the partnership after the otc received an appraisal report valuing the property at dollar_figure the otc did not increase the amount it was offering to pay the partnership the otc never offered to pay the partnership an amount different from dollar_figure until the partnership was forced to hire counsel and the partnership’s counsel discovered the appraisal report which determined the property to be worth dollar_figure and brought it to the attention of the court of common pleas in lorain county the correspondence between the partnership and the otc illustrates the frustration the partnership experienced in attempting to negotiate the terms for transferring the property to the otc the partnership made clear that it wanted to make a gift to the otc of some portion of the land an acknowledgment by the otc of a higher fair_market_value would not necessarily have resulted in the otc’s being forced to pay the partnership more because some part of the property would be tendered as a gift however the otc would not acknowledge the property had a fair_market_value other than dollar_figure throughout negotiations and in spite of rezoning and an appraisal report which reported otherwise mr luca’s testimony set forth the frustrating pattern of unfair negotiations by the otc we find the partnership suggested the otc file an appropriation action merely to have a neutral party determine the fair_market_value of the property the partnership intended to donate a portion of the property to the otc throughout the appropriation proceedings and did donate a portion of the property to the otc furthermore the settlement agreement entered into by the otc and the partnership includes a provision which recognizes that the partnership made a donation of a portion of the property to the otc the language is indicative of the partnership’s donative_intent and a gift it is consistent with the partnership’s pattern of correspondence expressing its intention to donate part of the property to the otc accordingly we find the partnership made a gift of dollar_figure worth of property to the otc in a part-gift part-sale transfer iii substantiation requirements sec_1_170a-13 income_tax regs requires additional substantiation for charitable_contributions of property worth more than dollar_figure specifically sec_1 170a- c i income_tax regs requires a donor to obtain a qualified_appraisal for the property contributed attach a fully completed appraisal_summary to the tax_return on which the deduction for the contribution is first claimed by the donor and maintain records containing the information required by paragraph b ii of this section relating to content of records sec_1_170a-13 income_tax regs requires a qualified_appraisal to be made not earlier than days before the date of contribution of the appraised property nor later than the due_date of the return on which a deduction is first claimed under sec_170 as relevant here sec_1 170a- c ii income_tax regs requires a qualified_appraisal to include the date of contribution to the donee a statement that the appraisal was prepared for income_tax purposes and the fair_market_value of the appraised property on the date of the contribution among other information sec_1_170a-13 g i income_tax regs respondent asserts the partnership has failed to substantiate its claimed charitable_contribution_deduction with a qualified_appraisal because the appraisals it submitted are untimely and lacking required information we have previously allowed deductions for charitable_contributions where taxpayers have substantially complied with the substantiation requirements of sec_1_170a-13 and income_tax regs see 100_tc_32 simmons v commissioner tcmemo_2009_208 in bond this court considered whether certain requirements of the above- referenced regulations were mandatory or directory and whether the taxpayer had substantially complied so as to be entitled to a charitable_contribution_deduction in reaching the conclusion that the requirements were directory the court expressed the following rationale under the above test we must examine sec_170 to determine whether the requirements of the regulations are mandatory or directory with respect to its statutory purpose at the outset it is apparent that the essence of sec_170 is to allow certain taxpayers a charitable deduction for contributions made to certain organizations it is equally apparent that the reporting requirements of sec_1_170a-13 income_tax regs are helpful to respondent in the processing and auditing of returns on which charitable deductions are claimed however the reporting requirements do not relate to the substance or the essence of whether or not a charitable_contribution was actually made we conclude therefore that the reporting requirements are directory and not mandatory see taylor v commissioner t c bond v commissioner supra pincite bond involved the contribution of two blimps to a qualified charity the parties agreed upon the value the fact that the appraiser was qualified and all other regulatory requirements except whether the taxpayers’ failure to obtain and attach to their return a separate written appraisal containing the information specified in the regulations would result in the disallowance of a charitable_contribution_deduction the court noted that substantially_all of the information specified in the regulations had been provided except the qualifications of the appraiser on the form_8283 attached to the return the court concluded that the taxpayers in bond had substantially complied with the regulations and that disallowance of the deduction under those circumstances would be too harsh a sanction subsequently in 109_tc_258 affd without published opinion 166_f3d_332 4th cir the court again considered these regulations in a situation where taxpayers donated to a charitable_organization their shares of stock of a corporation that was not publicly traded they claimed deductions in amounts that the parties agreed represented the fair_market_value of the stock however the taxpayers did not obtain appraisals before filing their returns for the years at issue the values reported or deductions claimed were not based upon qualified appraisals instead they were based upon average per-share prices of the stock traded in arm’s-length transactions at approximately the same time as the gifts even though the values were undisputed the court found that the taxpayers had not complied with sec_170 and sec_1_170a-13 income_tax regs and that they were not entitled to deduct any amount in excess of the amount allowed by the commissioner which was their basis in hewitt the commissioner disallowed the value of the stock in excess of basis because of the lack of qualified appraisals the commissioner agreed that the taxpayers made charitable_contributions that the donee was charitable and that the claimed values represented fair market values of the contributions however unlike the taxpayers in bond the taxpayers in hewitt did not provide information on the form_8283 that satisfied most of the requirements of the regulation in holding that the taxpayers were not entitled to a deduction in excess of their basis for the full fair_market_value the court provided the following rationale petitioners herein furnished practically none of the information required by either the statute or the regulations given the statutory language and the thrust of the concerns about the need of respondent to be provided with appropriate information in order to alert respondent to potential overvaluations petitioners simply do not fall within the permissible boundaries of bond v commissioner supra where an appraisal_summary which was completed by a qualified_appraiser contained most of the required information and could therefore be treated as a written appraisal was attached to the return cf d’arcangelo v commissioner tcmemo_1994_572 respondent prevailed where no qualified_appraisal was obtained hewitt v commissioner supra pincite taken together bond and hewitt provide a standard by which we can consider whether petitioners provided sufficient information to permit respondent to evaluate their reported contributions as intended by congress smith v commissioner tcmemo_2007_368 respondent asserts the partnership’s date appraisal report from mr masters is untimely obtained more than days before the date date of contribution and lacking some of the information required by the regulations the date the partnership contributed the property to the otc a statement that the appraisal was prepared for income_tax purposes and the fair_market_value of the appraised property as of the date of contribution respondent asserts the partnership is not entitled to a charitable_contribution_deduction because of these substantiation flaws and that it has not substantially complied with the regulations we conclude the partnership has substantially complied with the regulations and is entitled to a dollar_figure charitable_contribution_deduction for the property transferred to the otc similar to the taxpayer in bond the partnership timely provided respondent with nearly all of the information required in the regulations respondent was provided with the date of the contribution and the fair_market_value of the property on the date of contribution on the partnership’s completed form_8283 the appraisal did lack a statement that it was prepared specifically for income_tax purposes however we find this omission to be insubstantial see also simmons v commissioner supra finding substantial compliance with sec_170 income_tax regulations although the appraisals did not contain an explicit statement that they were prepared for income_tax purposes the appraisals did contain statements that the owner of the parcels petitioner was contemplating donating conservation easements to l’enfant it is clear that the partnership did obtain an appraisal report before filing its tax_return and claimed a charitable_contribution_deduction based on the fair_market_value in the appraisal report cf bond v commissioner t c pincite therefore this is not a case where petitioners failed to obtain a timely appraisal of the donated property and thereby failed to establish its value for claiming a contribution deduction on their return smith v commissioner supra where an appraisal report submitted by the taxpayers was completed after the due_date for filing the taxpayers’ returns accordingly we conclude the premature nature by approximately months of the partnership’s appraisal report was insubstantial the information provided to respondent was sufficient to permit respondent to evaluate the partnership’s reported contribution and monitor and address concerns about overvaluation and other aspects of the reported charitable_contribution accordingly the partnership has substantially complied with the regulations iv apportionment of the property’s adjusted_basis sec_1011 provides if a deduction is allowable under sec_170 relating to charitable_contributions by reason of a sale then the adjusted_basis for determining the gain from such sale shall be that portion of the adjusted_basis which bears the same ratio to the adjusted_basis as the amount_realized bears to the fair_market_value of the property the partnership subtracted the full adjusted_basis dollar_figure of the property from the amount received dollar_figure and reported a dollar_figure gain from the bargain sale because sec_170 applies to this transaction sec_1011 does not allow the partnership to subtract the full adjusted_basis of the property instead the partnership may deduct only the amount of the adjusted_basis proportional to the amount_realized in the part sale over the fair_market_value of the entire property accordingly the partnership may subtract only an adjusted_basis of dollar_figure from the amount_realized dollar_figure and the partnership must recognize an additional gain of dollar_figure v conclusion we have found the partnership had donative_intent when it transferred the property to the otc and it substantially complied with the substantiation requirements of sec_1 170a- income_tax regs the partnership is entitled to a dollar_figure charitable_contribution_deduction the amount it claimed we also find that the partnership must make a pro_rata apportionment of the adjusted_basis of the property to the sale portion of the transaction to reflect the foregoing decision will be entered under rule amount_realized on sale portion of bargain sale dollar_figure over total fair_market_value of property dollar_figure times total adjusted_basis of dollar_figure new gain amount_realized dollar_figure less proportionate adjusted_basis dollar_figure less old gain dollar_figure
